Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20th, 2021 has been entered. Claims 1, 3-6 and 8-10 have been amended. Claim 2 has been canceled. Claims 1 and 3-10 remain pending. Applicant’s amendments to the claims, drawings, and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 17th, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 also recites “first transfer means is provided for transporting” and “second transfer means for transporting”. The specification recites “transfer means can be any type: these can be conveyor belts or vehicles handled by operators within the plant” (Page 4 lines 9-11).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schons (DE 10206834). The citations from Schons (DE 10206834) are based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Schons (DE 10206834) teaches a plant for recovering spent refractory material in steel plants, the plant comprising at least one receiving area (Paragraph 0036 line 1 “feed hopper #10”) for said refractory material, sieving areas (Fig. 2 #20, 46), at least one magnetic separation area (Paragraph 0037 line 3 “magnetic separator #22”) and at least one sorting area (Paragraph 0038 line 1-Paragraph 0039 line 10) wherein the at least one receiving area (Fig. 2 #10) communicating with a first sieving area of the sieving areas (Fig. 2 #20) comprising first sieving means for dividing said refractory material into at least two fractions (Paragraph 0037 lines 2-6), wherein the at least two fractions comprise a coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) and a fine fraction (Paragraph 0037 lines 2-3 “fine or undersized particles up to 45 mm”), based on sizes of said refractory material, a second sieving area of the sieving areas (Paragraph 0039 line 7 “sieve #46”) 
Regarding claim 3, Schons (DE 10206834) teaches a method for recovering spent refractory material in one or more steel plants, the method comprising the following steps: a) receiving the refractory material (Paragraph 0036 lines 1-2) b) sieving and separating the refractory material (Paragraph 0020 lines 3-4), and c) collecting the refractory material, (Paragraph 0020 lines 1-2) wherein step b) comprises the following substeps:  b1) first sieving of the refractory material into at least two fractions on the basis of a first specific threshold size value, so as to identify a fine fraction and a coarse fraction (Paragraph 0037 lines 2-7), b2) magnetic separation of the fine fraction (Paragraph 0037 lines 2-3), b3) magnetic separation of the coarse fraction (Paragraph 0037 lines 4-6), and b4) second sieving of the fine fraction into at least two sub-fractions on the basis of a second specific threshold value (Paragraph 0039 lines 7-10).
Regarding claim 5, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising an initial step before step a), said initial step comprising sorting the spent refractory material according to origin of said material (Paragraph 0021 lines 1-2).
Regarding claim 8, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein step b3) comprises separating the coarse fraction (Paragraph 0037 lines 4-6) into at least one of a magnetic metal part (Paragraph 0037 line 7 “Fe discharge line #27”), a 
Regarding claim 9, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein said coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) is dividable into small granules (Paragraph 0038 line 1-Paragraph 0039 line 7).
Regarding claim 10, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts and/or the coarse fraction are separated on the basis of at least one of chemical properties of the coarse fraction (Paragraph 0044 lines 3-5) and physical properties of the coarse fraction (Paragraph 0039 lines 4-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schons (DE 10206834) in view of Drage (US 3885744). 
Regarding claim 4, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein step b4) (Paragraph 0039 lines 7-10) comprises dividing the fine fraction into two different sub-fractions (Fig. 2, #34b, #44).
Schons lacks teaching a method wherein step b4) comprises dividing the fine fraction into three different sub-fractions on the basis of two threshold size values.

Additionally, Schons teaches a double decker sieve which divides the coarse fraction into three sub-fractions on the basis of two specific threshold values (Paragraph 0039 lines 2-7). This feature provides the opportunity to size the fraction again to more accurately direct the material to the next destination (Paragraph 0039 lines 2-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schons to include the second sieving of the fine fraction into three different sub-fractions as taught by Drage, and as taught by Schons in the coarse fraction sieving area, in order to achieve a higher degree of separation within the fine fraction.   
Regarding claim 6, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising a step b5), following step b4), said step b5) comprising identifying the one sub-fraction with greater size (Paragraph 0039 lines 6-7), a step b6) comprising a nonmagnetic separation of the sub-fraction with greater size, so as to separate nonmagnetic metal parts with respect to fine parts (Paragraph 0040 lines 1-10).
As mentioned in regards to claim 4, Schons lacks teaching a step of during the second sieving of the fine fraction into three different sub-fractions. Due to this missing limitation, Schons additionally lacks teaching a method step of, following the second sieving of the fine fraction, identifying the two 
Considering the modification is made including three different sub-fractions as explained in claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schons to include the method step of identifying the two sub-fractions with greater size for further separation. This modification would maintain the high degree of separation resulting from separating the fine fraction into three sub-fractions as taught above by Drage and further, maintain consistency with the rest of the process as taught by Schons, which discharges the smallest sub-fraction and carries the larger sub-fraction on for further processing.
Regarding claim 7, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts are used for the production of granulate materials (Paragraph 0048 lines 1-6).
Response to Arguments
Applicant's arguments filed May 20th, 2021 have been fully considered but they are not persuasive. 
In regards to the Applicant’s argument that neither Schons (DE 10206834) nor Drage (US 3885744) teaches a further division of a fine fraction taking place downstream the magnetic separation, the Examiner would like to clarify that Schons teaches the magnetic separation of a fine fraction (Fig. 2 #22), and then further division of a fine fraction (Fig. 2 #46). Schons explicitly states “…of a sieve 46, which is arranged downstream of the fine grain magnetic separator 22” (Paragraph 0039 lines 7-8). The advantages associated with this configuration as provided by the argument are thus present in the teaching by Schons. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.K.D./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655